Citation Nr: 1108937	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  03-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder, from December 1, 2001 to September 30, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, since October 1, 2002.

3.  Entitlement to an effective date prior to August 8, 2002, for a total disability evaluation for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  This matter arises before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in June 2002 and June 2003, of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.     

In March 2006, the Board issued a decision which granted an earlier effective date of August 8, 2002, for a total disability evaluation for compensation based on individual unemployability (TDIU rating).  The Board's decision also remanded to the RO the issues of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) rated 50 percent from December 1, 2001 to September 30, 2002, and 70 percent since October 1, 2002.

The Veteran appealed the Board's decision, which granted an effective date of August 8, 2002, for a TDIU rating, to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding that part of the Board's decision that denied an effective date prior to August 8, 2002, for a TDIU rating.

In March 2008, the Board remanded for additional evidentiary development the Veteran's claim seeking an earlier effective date for a TDIU rating.  For the reasons indicated below, this appeal must again be remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking an increased evaluation for his service-connected PTSD, and entitlement to an earlier effective date, prior to August 8, 2002, for his TDIU rating.

The March 2007 Joint Motion determined that the issues of an increased evaluation for PTSD and entitlement to an earlier effective date for TDIU are intertwined and must be adjudicated together.  Parker v. Brown, 7 Vet. App. 116 (1994) (finding that a claim is intertwined only if the RO would have to reexamine the merits of any denied claim which is pending on appeal before the Board).  While the RO has completed the evidentiary development requested in the Board's March 2008 remand, it has not completed the procedural development for the Veteran's claims for entitlement to increased ratings for his service-connected PTSD required by the Board's March 2006 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance is neither optional nor discretionary).  As these issues have been deemed intertwined, the RO must provide the Veteran with adequate notice as directed and readjudicate all of these claims together.

In its January 2011 Informal Hearing Presentation, the Veteran's representative requests that the Veteran be given a new VA psychiatric examination to determine the severity of his PTSD.  Given the passage of time since his last VA psychiatric examination, the Board concludes that the RO should schedule the Veteran for the appropriate examination to ascertain the current severity of the Veteran's service-connected PTSD.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with proper VCAA notice concerning his claim for an increased evaluation for his service-connected PTSD.

2.  The Veteran must be afforded the appropriate VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must also elicit from the Veteran and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his PTSD.  A complete rationale for any opinions expressed must be given.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

